Name: 2009/447/EC: Council Decision of 25Ã May 2009 repealing Directive 83/515/EEC and 11 obsolete Decisions in the field of the Common Fisheries Policy
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  European Union law
 Date Published: 2009-06-12

 12.6.2009 EN Official Journal of the European Union L 149/62 COUNCIL DECISION of 25 May 2009 repealing Directive 83/515/EEC and 11 obsolete Decisions in the field of the Common Fisheries Policy (2009/447/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37, Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the Act of Accession of 1985, and in particular Article 167(3) and Article 354(3) thereof, Having regard to the proposal of the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) Improving the transparency of Community law is an essential element of the better lawmaking strategy that Community institutions are implementing. In that context it is appropriate to remove from active legislation those acts which no longer have real effect. (2) The following Directive and the following Decisions relating to the common fisheries policy have become obsolete, even though formally they are still in force:  Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1). That Directive has exhausted its effects since the provisions covering the subject matter are now incorporated in Council Regulation (EC) No 1198/2006 (2),  Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (3). That Decision has exhausted its effects since it relates to eligible expenditure effected by Member States between 1 January 1991 and 31 December 1995,  Council Decision 94/117/EC of 21 February 1994 laying down the minimum requirements as regards structure and equipment to be met by certain small establishments ensuring the distribution of fishery products in Greece (4). That Decision has exhausted its effects since the factual situation during which it was to apply no longer exists,  Council Decision 94/317/EC of 2 June 1994 authorizing the Kingdom of Spain to extend until 7 March 1995 the Agreement on mutual fishery relations with the Republic of South Africa (5). That Decision has exhausted its effects since it was intended to apply during a period which has already lapsed,  Council Decision 94/318/EC of 2 June 1994 authorizing the Portuguese Republic to extend until 7 March 1995 the Agreement on mutual fishery relations with the Republic of South Africa (6). That Decision has exhausted its effects since it was intended to apply during a period which has already lapsed,  Council Decision 1999/386/EC of 7 June 1999 on the provisional application by the European Community of the Agreement on the International Dolphin Conservation Programme (7). That Decision has exhausted its effects since it refers to a transitional period which has already lapsed,  Council Decision 2001/179/EC of 26 February 2001 setting the terms for financial support to Guinea-Bissau in the fisheries sector (8). That Decision has exhausted its effects since it was intended to apply during a period which has already lapsed,  Council Decision 2001/382/EC of 14 May 2001 on a Community financial contribution towards certain expenditure to implement certain management measures on highly migratory fish (9). That Decision has exhausted its effects since it covered a period which has already lapsed,  Council Decision 2001/431/EC of 28 May 2001 on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy (10). That Decision has exhausted its effects since it related to eligible expenditure effected by Member States between 1 January 2001 and 31 December 2003 and the factual situation for which it was adopted has been accomplished. Furthermore, a new Council Decision 2004/465/EC was adopted to cover expenditure as from the year 2004 (11),  Council Decision 2004/662/EC of 24 September 2004 authorising the Kingdom of Spain to extend until 7 March 2005 the Agreement on mutual fishery relations with the Republic of South Africa (12). That Decision has exhausted its effects since it covered a transitional period which has already lapsed,  Council Decision 2004/890/EC of 20 December 2004 on the withdrawal by the European Community from the Convention on Fishing and Conservation of the Living Resources in the Baltic Sea and Belts (13). That Decision has exhausted its effects because the withdrawal by the Community was notified to the Depositary of that Convention,  Council Decision 2005/76/EC of 22 November 2004 on the signing, on behalf of the European Community, and provisional application of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of The Comoros on fishing off The Comoros for the period from 28 February 2004 to 31 December 2004 (14). That Decision has exhausted its effects since it was intended to be in force during a period which has already lapsed. (3) For reasons of legal security and clarity, that obsolete Directive and those obsolete Decisions should be repealed. HAS ADOPTED THIS DECISION: Article 1 Directive and Decisions to be repealed Directive 83/515/EEC and Decisions 89/631/EEC, 94/117/EC 94/317/EC, 94/318/EC, 1999/386/EC, 2001/179/EC, 2001/382/EC, 2001/431/EC, 2004/662/EC, 2004/890/EC and 2005/76/EC are repealed, Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 25 May 2009. For the Council The President J. Ã EBESTA (1) OJ L 290, 22.10.1983, p. 15. (2) OJ L 223, 15.8.2006, p. 1. (3) OJ L 364, 14.12.1989, p. 64. (4) OJ L 54, 25.2.1994, p. 28. (5) OJ L 142, 7.6.1994, p. 30. (6) OJ L 142, 7.6.1994, p. 31. (7) OJ L 147, 12.6.1999, p. 23. (8) OJ L 66, 8.3.2001, p. 33. (9) OJ L 137, 19.5.2001, p. 25. (10) OJ L 154, 9.6.2001, p. 22. (11) OJ L 157, 30.4.2004, p. 114. (12) OJ L 302, 29.9.2004, p. 5. (13) OJ L 375, 23.12.2004, p. 27. (14) OJ L 29, 2.2.2005, p. 20.